DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Newly amended Independent Claims 1, 6 and 11 recite the following amended limitation in their second paragraph, “the set of privileges for the scratch organization are less than the set of privileges for the subject organization”.  The Office notes that the Applicant’s disclosure as originally filed only mentions the term “privilege” in a single location, Paragraph [0017] of the specification, which recites, “Within a multitenant environment, a tenant includes a group of users who share a common access with specific privileges to a software instance.” As such the amended subject matter regarding “privileges” was not described in the specification in such a way as to 
With regard to Claims 2-5, 7-10 and 12-14, these claims are also rejected under 35 U.S.C. 112(a) since they depend from rejected Independent Claims 1, 6 and 11, respectively, and as such inherit the same deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plax et al. (US PGPUB 2011/0225217; hereinafter “Plax”) in view of Vaish et al. (US Patent 8,438,640; hereinafter “Vaish”), in view of Hossain et al. (US PGPUB 2011/0289356; hereinafter “Hossain”) and Bezar et al. (US PGPUB 2011/0078213; hereinafter “Bezar”).
Claim 1: (Currently Amended)
Plax discloses a system comprising: 
a plurality of hardware processing devices coupled with one or more memory devices ([0084] “user system 1812 may include processor system 1812A, memory system 1812B”), 

wherein a selected tenant includes one or more organizations that have corresponding subsets of specific privileges to the resource instance ([0088] “each application server 800 is configured to handle requests for any user associated with any organization that is a tenant.” [0090] “some data might be organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant. Thus, there might be some data structures managed by system 716 that are allocated at the tenant level while other data structures might be managed at the user level. Because an MTS might support multiple tenants including possible competitors, the MTS should have security protocols that keep data, applications, and application use separate.”), 
the plurality of hardware processing devices configurable to: 

load test data for a set of development tasks from a test source that is not the subject organization into the scratch organization ([0031] “the second environment may be a sandbox environment at which more stringent testing of the update is performed than at the first environment” and [0033] “the updated portion of the application may be deployed to the second environment (e.g. such that only updated components of the application may be deployed, etc.),” wherein the testing of the “updated components” is the “set of development tasks”. [0044] “each of a plurality of development sandbox organizations (i.e. dev sandboxes, as shown) deploys a separate packaged update to an integration and system test (IST) sandbox organization (operation 302),” wherein the 
wherein changes to the subject organization are not applied to the scratch organization after creation of the scratch organization and changes to the scratch organization are not applied to the subject organization ([0030] “With respect to the present description, the second environment may include any environment of the multi-tenant on-demand database system that is separate from the above described first environment and at which the update may be deployed.”)
and the test operations are defined by structures external to the scratch organization and utilize the test data to generate test results ([0026] “the first environment may include a sandbox environment (e.g. sandbox organization) utilized for testing the update implemented at the first environment,” wherein the ‘sandbox organization’ is the ‘scratch organization’, as noted above. [0044] “each of a plurality of development sandbox organizations (i.e. dev sandboxes, as shown) deploys a separate packaged update to an integration and system test (IST) sandbox organization (operation 302),” wherein the packaged update, i.e. test data, is loaded from at least one ‘dev sandbox’, i.e. a source that is outside the subject organization, and therefore the packaged update has been interpreted as comprising “structures external to the scratch organization”.); 
perform the set of development tasks using the loaded test data ([0031] “the second environment may include another sandbox environment utilized for testing the update upon deployment (e.g. implementation) at the second environment.” [0040] “an update to a portion of an application is developed (e.g. coded, as shown) and tested at 
to generate test results ([0072] “The deployment results may be viewed for a particular one of the packages selected for deployment … any failure reasons (e.g. missing dependency, test failure, etc.) may be communicated back to the organization from which the package was deployed, for allowing a user to fix any problems resulting in the failures and upload a new fixed package.”).

With further regard to claim 1, Plax does not teach the following, however, Vaish teaches:
the set of privileges for the scratch organization are less than the set of privileges for the subject organization (Col. 2 Ln. 48: “The concept of a sandbox generally refers to an execution environment where a given application has limited privileges to access system resources. The application can thus only access resources present within its ‘sandbox’.” Col. 5 Ln. 2: “Sandboxes, such as the sandbox 112 are often used to execute untested code, or untrusted programs from unverified third-parties, suppliers and untrusted users. The sandbox 112 typically provides a tightly-controlled set of resources for guest programs to run in, such as scratch space on disk and memory. Network access, the ability to inspect the host system or read from input devices are usually disallowed or heavily restricted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

With further regard to claim 1, Plax in view of Vaish does not teach the following, however, Hossain teaches:
wherein the scratch organization is to run in an isolated fashion within the multitenant environment ([0057] “the host system instantiates a development sandbox 305 within the host organization 110, within which regression testing and other such development activities may be performed. … the host organization further replicates a live production multi-tenant database system 130 of the host organization 110 to a mirrored development multi-tenant database system 330 within the development sandbox 305. … and may further have a replicated copy of data within the multi-tenant database system 130, but is isolated to the development sandbox 305 and constrained in such a way that transactions and operations taking place on the mirrored development multi-tenant database system 330 have no affect on the live operational multi-tenant database system 130,” wherein the Development Sandbox 305 within Host Organization 110 is the “scratch organization”. [0031] “Execution of the customer organization's 105A-C test methods 220 may utilize the customer code execution environment 135 (e.g., execute on application servicers and other computing resources available for executing functionality within the customer codebases 165).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Plax in view of Vaish with the isolated testing environment as taught by Hossain “so as 

With further regard to claim 1, Plax in view of Vaish and Hossain does the following, however, Bezar teaches:
wherein the scratch organization is an ephemeral tenant within the multitenant organization, and is only used during development and testing; and destroying the scratch organization after the set of development tasks have been performed so that the scratch organization is used only for the set of development tasks with the loaded test data and the scratch organization is destroyed when the set of development tasks is completed ([0031] “Test and development environment 98 facilitates determining the operational characteristics of tenant-specific business logic before deploying the same on production environment 96. … Upon achieving the operational characteristics with the existing tenant-specific business logic and the putative functional changes, the tenant-test production environment may be characterized as a putative tenant-specific production environment … After deployment of the putative tenant-specific production environment to the production environment 96, the copy of the same is then erased or otherwise removed from test and development environment 98,” wherein the creation and subsequent erasure of the testing environment in Bezar indicates that the testing environment, i.e. scratch organization, is temporary which is a term analogous to ‘ephemeral’.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

Claim 2: 
Plax in view of Vaish, Hossain and Bezar teaches the system of claim 1, and Plax further teaches wherein the scratch organization contains no user data and no test data at creation ([0030] “the second environment may have the application … installed thereon,” wherein an application is installed on the second environment, therefore the sandbox organization contains no application user data at creation. [0031] “the second environment may include another sandbox environment utilized for testing the update upon deployment (e.g. implementation) at the second environment,” wherein an update is deployed on the second environment, therefore the sandbox organization contains no update data to be tested at creation.).

With further regard to Claim 2, Bezar further teaches,
wherein the scratch organization is an ephemeral organization ([0031] “Test and development environment 98 facilitates determining the operational characteristics of tenant-specific business logic before deploying the same on production environment 96. … Upon achieving the operational characteristics with the existing tenant-specific business logic and the putative functional changes, the tenant-test production environment may be characterized as a putative tenant-specific production environment … After deployment of the putative tenant-specific production environment to the 
	
	 
Claim 4:
Plax in view of Vaish, Hossain and Bezar discloses the system of claim 1, and Plax further teaches wherein the selected tenant comprises multiple scratch organizations having different scopes, wherein at least one of the multiple scratch organizations has a first set of privileges that is a subset of the set of privileges and at least one of the multiple scratch organizations has a second set of privileges that is not a subset of the set of privileges ([0090] “there might be some data structures managed by system 1816 that are allocated at the tenant level while other data structures might be managed at the user level. Because an MTS [Multi-Tenant System] might support multiple tenants including possible competitors, the MTS should have security protocols that keep data, applications, and application use separate,” wherein the privileges necessary to access the data and applications will be different in this case for the different tenants, i.e. they will not both be a subset of the same privileges.).

Claim 5:
Plax in view of Vaish, Hossain and Bezar discloses the system of claim 1, and Plax further teaches wherein the set of metadata comprises metadata corresponding to one or more of tenant specific data, user management, tenant-specific functionality, 

Claim 6: (Currently Amended)
Plax discloses a method implemented by 
a plurality of hardware processing devices coupled with one or more memory devices ([0084] “user system 1812 may include processor system 1812A, memory system 1812B”), 
the plurality of hardware processing devices to provide a multitenant environment in which each tenant includes a group of users who share a common access with specific privileges to a resource instance ([0007] “mechanisms and methods for deploying updates between environments of a multi-tenant on-demand database system.” [0022] “the term multi-tenant database system, refers to those systems in which various elements of hardware and software of the database system may be shared by one or more customers. For example, a given application server may simultaneously process requests for a great number of customers” [0076] “users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain 
wherein a selected tenant includes multiple organizations that have a corresponding subset of specific privileges to the resource instance ([0088] “each application server 800 is configured to handle requests for any user associated with any organization that is a tenant.” [0090] “some data might be organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant. Thus, there might be some data structures managed by system 716 that are allocated at the tenant level while other data structures might be managed at the user level. Because an MTS might support multiple tenants including possible competitors, the MTS should have security protocols that keep data, applications, and application use separate.”),
the method comprising: 
generating a scratch organization defined by metadata corresponding to a subject organization, the metadata defining at least a set of privileges for the subject organization to be replicated in the scratch organization ([0026] “the first environment may include a sandbox environment (e.g. sandbox organization) utilized for testing the update implemented at the first environment,” wherein the ‘sandbox organization’ is the ‘scratch organization’. [0083] “system 1816 provides security mechanisms to keep each tenant's data separate unless the data is shared.” [0090] “some data might be organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant. Thus, there might be some data structures managed by system 1816 that are allocated at the tenant level while other data 
loading test data for a set of development tasks from a test source that is not the subject organization into the scratch organization ([0031] “the second environment may be a sandbox environment at which more stringent testing of the update is performed than at the first environment” and [0033] “the updated portion of the application may be deployed to the second environment (e.g. such that only updated components of the application may be deployed, etc.),” wherein the testing of the “updated components” is the “set of development tasks”. [0044] “each of a plurality of development sandbox organizations (i.e. dev sandboxes, as shown) deploys a separate packaged update to an integration and system test (IST) sandbox organization (operation 302),” wherein the packaged update, i.e. test data, is loaded from at least one ‘dev sandbox’, i.e. a source that is not the subject organization.), 
wherein changes to the subject organization are not applied to the scratch organization after creation of the scratch organization and changes to the scratch organization are not applied to the subject organization ([0030] “With respect to the present description, the second environment may include any environment of the multi-tenant on-demand database system that is separate from the above described first environment and at which the update may be deployed.”)
and the test operations are defined by structures external to the scratch organization and utilize the test data to generate test results ([0026] “the first 
performing the set of development tasks using the loaded test data ([0031] “the second environment may include another sandbox environment utilized for testing the update upon deployment (e.g. implementation) at the second environment.” [0040] “an update to a portion of an application is developed (e.g. coded, as shown) and tested at the sandbox environment (operation 204).” [0046] “the separate packaged updates may be tested in combination at the IST sandbox organization.”)
to generate test results ([0072] “The deployment results may be viewed for a particular one of the packages selected for deployment … any failure reasons (e.g. missing dependency, test failure, etc.) may be communicated back to the organization from which the package was deployed, for allowing a user to fix any problems resulting in the failures and upload a new fixed package.”).

With further regard to claim 6, Plax does not teach the following, however, Vaish teaches:
the set of privileges for the scratch organization are less than the set of privileges for the subject organization (Col. 2 Ln. 48: “The concept of a sandbox generally refers to an execution environment where a given application has limited privileges to access system resources. The application can thus only access resources present within its ‘sandbox’.” Col. 5 Ln. 2: “Sandboxes, such as the sandbox 112 are often used to execute untested code, or untrusted programs from unverified third-parties, suppliers and untrusted users. The sandbox 112 typically provides a tightly-controlled set of resources for guest programs to run in, such as scratch space on disk and memory. Network access, the ability to inspect the host system or read from input devices are usually disallowed or heavily restricted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Plax with the reduced privileges as taught by Vaish since this “dramatically reduces the impact of a potential security breach” (Vaish Col. 1 Ln. 29).

With further regard to claim 6, Plax in view of Vaish does not teach the following, however, Hossain teaches:
wherein the scratch organization is to run in an isolated fashion within the multitenant environment ([0057] “the host system instantiates a development sandbox 305 within the host organization 110, within which regression testing and other such development activities may be performed. … the host organization further replicates a live production multi-tenant database system 130 of the host organization 110 to a mirrored development multi-tenant database system 330 within the development 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Plax in view of Vaish with the isolated testing environment as taught by Hossain “so as to facilitate testing in an environment which simulates the live operational multi-tenant database system” (Hossain [0057]).

With further regard to claim 6, Plax in view of Vaish and Hossain does not teach following, however, Bezar teaches:
wherein the scratch organization is an ephemeral tenant within the multitenant organization, and is only used during development and testing; and destroying the scratch organization after the set of development tasks have been performed so that the scratch organization is used only for the set of development tasks with the loaded test data and the scratch organization is destroyed when the set of development tasks is completed ([0031] “Test and development environment 98 facilitates determining the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Plax in view of Vaish and Hossain with the destroying of the scratch organization after the testing as taught by Bezar in order to free up memory space which is no longer needed, thereby allowing the storage of further data.

Claim 7: 
Plax in view of Vaish, Hossain and Bezar teaches the method of claim 6, and Plax further teaches wherein the scratch organization contains no user data and no test data at creation ([0030] “the second environment may have the application … installed thereon,” wherein an application is installed on the second environment, therefore the sandbox organization contains no application user data at creation. [0031] “the second environment may include another sandbox environment utilized for testing the update 

With further regard to Claim 7, Bezar further teaches,
wherein the scratch organization is an ephemeral organization ([0031] “Test and development environment 98 facilitates determining the operational characteristics of tenant-specific business logic before deploying the same on production environment 96. … Upon achieving the operational characteristics with the existing tenant-specific business logic and the putative functional changes, the tenant-test production environment may be characterized as a putative tenant-specific production environment … After deployment of the putative tenant-specific production environment to the production environment 96, the copy of the same is then erased or otherwise removed from test and development environment 98,” wherein the creation and subsequent erasure of the testing environment in Bezar indicates that the testing environment, i.e. scratch organization, is temporary which is analogous to ‘ephemeral’.).

Claim 9:
Plax in view of Vaish, Hossain and Bezar discloses the method of claim 6, and Plax further teaches wherein the selected tenant comprises multiple scratch organizations having different scopes, wherein at least one of the multiple scratch organizations has a first set of privileges that is a subset of the set of privileges and at least one of the multiple scratch organizations has a second set of privileges that is not 

Claim 10:
Plax in view of Vaish, Hossain and Bezar discloses the method of claim 6, and Plax further teaches wherein the set of metadata comprises metadata corresponding to one or more of tenant specific data, user management, tenant-specific functionality, configuration, customizations, non-functional properties, associated applications to define a shape of the corresponding organization ([0039] “a copy of a production organization is sent to a sandbox organization (operation 202). The copy may include a copy of all databases, file systems, applications, etc. stored at the production organization.” [0085] “Within each tenant storage area 1912, user storage 1914 and application metadata 1916 might be similarly allocated”).

Claim 11: (Currently Amended)
Plax discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by a plurality of hardware processing devices coupled with one or more memory devices, are configurable to ([0082] “A computer 
provide a multitenant environment in which each tenant includes a group of users who share a common access with specific privileges to a resource instance, wherein a selected tenant includes multiple organizations that have a corresponding subset of specific privileges to the resource instance ([0007] “mechanisms and methods for deploying updates between environments of a multi-tenant on-demand database system.” [0022] “the term multi-tenant database system, refers to those systems in which various elements of hardware and software of the database system may be shared by one or more customers. For example, a given application server may simultaneously process requests for a great number of customers” [0076] “users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level.” [0081] “user (e.g., subscriber of the multi-tenant database system)”),
the instructions to cause the plurality of hardware processing devices to: 
generate a scratch organization defined by metadata corresponding to a subject organization, the metadata defining at least a set of privileges for the subject organization to be replicated in the scratch organization ([0026] “the first environment may include a sandbox environment (e.g. sandbox organization) utilized for testing the update implemented at the first environment,” wherein the ‘sandbox organization’ is the ‘scratch organization’. [0083] “system 1816 provides security mechanisms to keep each 
load test data for a set of development tasks from a test source that is not the subject organization into the scratch organization ([0031] “the second environment may be a sandbox environment at which more stringent testing of the update is performed than at the first environment” and [0033] “the updated portion of the application may be deployed to the second environment (e.g. such that only updated components of the application may be deployed, etc.),” wherein the testing of the “updated components” is the “set of development tasks”. [0044] “each of a plurality of development sandbox organizations (i.e. dev sandboxes, as shown) deploys a separate packaged update to an integration and system test (IST) sandbox organization (operation 302),” wherein the packaged update, i.e. test data, is loaded from at least one ‘dev sandbox’, i.e. a source that is not the subject organization.),
wherein changes to the subject organization are not applied to the scratch organization after creation of the scratch organization and changes to the scratch organization are not applied to the subject organization ([0030] “With respect to the present description, the second environment may include any environment of the multi-
and the test operations are defined by structures external to the scratch organization and utilize the test data to generate test results ([0026] “the first environment may include a sandbox environment (e.g. sandbox organization) utilized for testing the update implemented at the first environment,” wherein the ‘sandbox organization’ is the ‘scratch organization’, as noted above. [0044] “each of a plurality of development sandbox organizations (i.e. dev sandboxes, as shown) deploys a separate packaged update to an integration and system test (IST) sandbox organization (operation 302),” wherein the packaged update, i.e. test data, is loaded from at least one ‘dev sandbox’, i.e. a source that is outside the subject organization, and therefore the packaged update has been interpreted as comprising “structures external to the scratch organization”.); 
perform the set of development tasks using the loaded test data ([0031] “the second environment may include another sandbox environment utilized for testing the update upon deployment (e.g. implementation) at the second environment.” [0040] “an update to a portion of an application is developed (e.g. coded, as shown) and tested at the sandbox environment (operation 204).” [0046] “the separate packaged updates may be tested in combination at the IST sandbox organization.”)
to generate test results ([0072] “The deployment results may be viewed for a particular one of the packages selected for deployment … any failure reasons (e.g. missing dependency, test failure, etc.) may be communicated back to the organization 

With further regard to claim 11, Plax does not teach the following, however, Vaish teaches:
the set of privileges for the scratch organization are less than the set of privileges for the subject organization (Col. 2 Ln. 48: “The concept of a sandbox generally refers to an execution environment where a given application has limited privileges to access system resources. The application can thus only access resources present within its ‘sandbox’.” Col. 5 Ln. 2: “Sandboxes, such as the sandbox 112 are often used to execute untested code, or untrusted programs from unverified third-parties, suppliers and untrusted users. The sandbox 112 typically provides a tightly-controlled set of resources for guest programs to run in, such as scratch space on disk and memory. Network access, the ability to inspect the host system or read from input devices are usually disallowed or heavily restricted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Plax with the reduced privileges as taught by Vaish since this “dramatically reduces the impact of a potential security breach” (Vaish Col. 1 Ln. 29).

With further regard to claim 11, Plax in view of Vaish does not teach the following, however, Hossain teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Plax in view of Vaish with the isolated testing environment as taught by Hossain “so as to facilitate testing in an environment which simulates the live operational multi-tenant database system” (Hossain [0057]).

With further regard to claim 11, Plax in view of Hossain does not teach the following, however, Bezar teaches:
set of development tasks have been performed so that the scratch organization is used only for the set of development tasks with the loaded test data and the scratch organization is destroyed when the set of development tasks is completed ([0031] “Test and development environment 98 facilitates determining the operational characteristics of tenant-specific business logic before deploying the same on production environment 96. … Upon achieving the operational characteristics with the existing tenant-specific business logic and the putative functional changes, the tenant-test production environment may be characterized as a putative tenant-specific production environment … After deployment of the putative tenant-specific production environment to the production environment 96, the copy of the same is then erased or otherwise removed from test and development environment 98,” wherein the creation and subsequent erasure of the testing environment in Bezar indicates that the testing environment, i.e. scratch organization, is temporary which is a term analogous to ‘ephemeral’.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Plax in view of Hossain with the destroying of the scratch organization after the testing as taught by Bezar in order to free up memory space which is no longer needed, thereby allowing the storage of further data.

Claim 13:


Claim 14:
Plax in view of Vaish, Hossain and Bezar discloses the non-transitory computer-readable medium of claim 11, and Plax further teaches wherein the set of metadata comprises metadata corresponding to one or more of tenant specific data, user management, tenant-specific functionality, configuration, customizations, non- functional properties, associated applications to define a shape of the corresponding organization ([0039] “a copy of a production organization is sent to a sandbox organization (operation 202). The copy may include a copy of all databases, file systems, applications, etc. .

Claims 3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Plax in view of Vaish, Hossain and Bezar as applied to Claims 1, 6 and 11 above, and further in view of Patwardhan et al. (US PGPUB 2013/0139003; hereinafter “Patwardhan”).
Claim 3: 
With regard to claim 3, Plax in view of Vaish, Hossain and Bezar teaches all the limitations of claim 1 as described above. Plax in view of Vaish, Hossain and Bezar does not teach the following, however, Patwardhan teaches:
wherein the test data comprises synthetic data for testing ([0013] “synthetic data is used for testing the applications. The synthetic data can be generated using various synthetic data generation tools.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Plax in view of Vaish, Hossain and Bezar with the synthetic test data as taught by Patwardhan since “Using synthetic data for testing eliminates the risk of privacy breach as the data generated is fictitious” (Patwardhan [0003]).

Claim 8: 

wherein the test data comprises synthetic data for testing ([0013] “synthetic data is used for testing the applications. The synthetic data can be generated using various synthetic data generation tools.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Plax in view of Vaish, Hossain and Bezar with the synthetic test data as taught by Patwardhan since “Using synthetic data for testing eliminates the risk of privacy breach as the data generated is fictitious” (Patwardhan [0003]).

Claim 12:
With regard to claim 12, Plax in view of Vaish, Hossain and Bezar teaches all the limitations of claim 11 as described above. Plax in view of Vaish, Hossain and Bezar does not teach the following, however, Patwardhan teaches:
wherein the data comprises synthetic data for testing ([0013] “synthetic data is used for testing the applications. The synthetic data can be generated using various synthetic data generation tools.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Plax in view of Vaish, Hossain and Bezar with the synthetic test .

Response to Arguments
Applicant’s arguments with respect to the amended limitations of independent claims 1, 6 and 11, see Page 9 of the Remarks filed January 20, 2021, have been fully considered but are moot in view of new grounds of rejection. 

Applicant's further arguments, see Pages 9-13 of the Remarks filed January 20, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-14, have been fully considered but they are not persuasive. The Office contends that the Applicant’s remarks and arguments are substantially similar to those filed by the Applicant in the previous responses dated March 23, 2020, August 12, 2020, and September 28, 2020 with the Applicant merely including the newly made amendments in the restated arguments. These previous arguments were responded to by the Office in the respective sections of the Final Rejection dated June 12, 2020, the Advisory Action dated August 26, 2020 and the Non-Final Rejection dated October 20, 2020. As such the Office’s response to the Applicant’s remarks has been restated below:
The Applicant argues, Page 9 of the Remarks, that none of the cited references Plax, Hossain or Bezar teach or suggest the claimed limitations regarding the use of loaded test data with a scratch organization and the destruction of the scratch organization, along with the loaded test data, after development and testing is completed, the Office respectfully disagrees. 
Further, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Office maintains that the teachings of Plax in view of Vaish, Hossain and Bezar do teach the above mentioned claim limitations. In support of this assertion the Office would like to first draw the Applicant’s attention to the following citations from the prior art references:
Plax [0026] “the first environment may include a sandbox environment (e.g. sandbox organization) utilized for testing the update implemented at the first environment.”
Plax [0044] “each of a plurality of development sandbox organizations (i.e. dev sandboxes, as shown) deploys a separate packaged update to an integration and system test (IST) sandbox organization (operation 302),” wherein the packaged update, i.e. test data, in Plax is loaded from at least one “dev sandbox”, i.e. a source that is not the subject organization.
Bezar [0031] “Test and development environment 98 facilitates determining the operational characteristics of tenant-specific business logic before deploying the same on production environment 96. …The putative functional changes would then be applied to the test tenant-specific production environment to determine whether the operational characteristics of existing tenant-specific business logic are maintained. … Upon achieving the operational characteristics with the existing tenant-specific business logic and the putative functional changes, the tenant-test production After deployment of the putative tenant-specific production environment to the production environment 96, the copy of the same is then erased or otherwise removed from test and development environment 98,” wherein any updates or changes, i.e. the update disclosed in Plax or “putative functional changes” disclosed in Bezar, made to the test tenant-specific production environment, i.e. “test data” loaded in to the “scratch organization”, would also be deleted when the test tenant-specific production environment is erased.
As such, the Office contends that it can be seen from at least the above citations that the teachings of Plax in view of Vaish, Hossain and Bezar do teach or suggest the claim limitations regarding the use of loaded test data with a scratch organization and the destruction of the scratch organization, along with the loaded test data, after development and testing is completed.

  Further, with respect to the Applicant’s additional argument regarding Claim 1, Page 12 Paragraph 2 of the Remarks, that “Because none of the cited references teach or suggest use of an ephemeral tenant … for testing with loaded test data and is destroyed after testing with the loaded test data and destruction of the scratch org after testing with the loaded test data (in contrast to destruction/cleanup at the end of development or deployment) as recited in the claims, no combination of the cited references can render the claimed invention obvious,” the Office respectfully disagrees.


     With respect to the Applicant’s further arguments, Pages 12 Paragraph 3 of the Remarks, that the features of Claims 3, 8 and 12 are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194